Citation Nr: 0938057	
Decision Date: 10/07/09    Archive Date: 10/14/09

DOCKET NO.  06-25 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease and chondromalacia patella of the 
right knee.  

2. Entitlement to a rating in excess of 10 percent for 
degenerative joint disease and chondromalacia patella of the 
left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1962 to 
April 1983.  

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2005 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in St. Petersburg, Florida.  


FINDINGS OF FACT

1. The Veteran lacked 20 degrees (with pain) of full 
extension of the left and right knees from November 30, 2004, 
to September 30, 2006.  

2. Prior to November 30, 2004, and from September 30, 2006, 
the record shows no more than 5 degrees of loss of extension 
in the knees, with no additional loss of motion on repetitive 
use. 

3. From September 30, 2004, to May 12, 2008, the Veteran had 
limited flexion to 40 degrees, with objective evidence of 
crepitus, tenderness, and painful motion.  

4. Prior to September 30, 2004, and since May 12, 2008, the 
Veteran has had flexion in the left knee to no worse than 50 
degrees, with no additional loss of motion on repetitive use, 
and with no objective evidence of subluxation or instability.  

5. Throughout the rating period on appeal, the Veteran has 
had flexion in the right knee to no worse than 70 degrees, 
with no additional loss of motion on repetitive use, and with 
no objective evidence of subluxation or instability.  




CONCLUSIONS OF LAW

1. Prior to November 30, 2004, and since September 30, 2006, 
the criteria for an evaluation in excess of 10 percent for 
degenerative joint disease and chondromalacia patella, 
moderately severe, right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.59, 4.71a, Codes 5003, 5260, 5261 (2009).  

2. Prior to November 30, 2004, and since September 30, 2006, 
the criteria for an evaluation in excess of 10 percent for 
degenerative joint disease and chondromalacia patella, 
moderately severe, left knee, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.59, 4.71a, Codes 5003, 5260, 5261 (2009).  

3. With resolution of reasonable doubt in the Veteran's 
favor, the criteria for a 30 percent evaluation, but no more, 
based on limitation of extension of the left knee have been 
met for the period from November 30, 2004 to September 30, 
2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.59, 4.71a, Codes 5003, 5261 (2009).  

4. With resolution of reasonable doubt in the Veteran's 
favor, the criteria for a 30 percent evaluation, but no more, 
based on limitation of extension of the right knee have been 
met for the period from November 30, 2004 to September 30, 
2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.40, 4.59, 4.71a, Codes 5003, 5261 (2009).  

5. With resolution of reasonable doubt in the Veteran's 
favor, the criteria for a 10 percent evaluation, but no more, 
based on limitation of flexion of the left knee have been met 
for the period from September 30, 2006, to May 12, 2008.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.59, 4.71a, Code 5260 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO. 

In this case, the Veteran was provided with a VCAA 
notification letter in August 2004.  The letter included the 
type of evidence needed to substantiate the claim for an 
increased evaluation also informed the Veteran that VA would 
obtain service records, VA records, and records from other 
Federal agencies, and that with his authorization VA would 
obtain private medical records on his behalf or he could 
submit the records.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In the present appeal, service connection has been granted, 
and the first three Dingess elements are substantiated.  
Further notice in this regard is not required.  The Veteran 
was not provided with information pertaining to the 
establishment of disability evaluations and effective dates 
until a March 2006 letter.  Despite the inadequate notice 
provided to the Veteran on this element, the Board finds no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the Veteran has been prejudiced 
thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the Veteran's claim for an increased 
evaluation, any questions as to the appropriate effective 
date to be assigned are rendered moot.  The Board will assign 
the effective date for the increase assigned herein.  As the 
RO has already determined that there is no basis for an 
increase, the Board allowance, in part, of this issue is not 
prejudicial.

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

Here, the Board acknowledges that complete notice was not 
issued prior to the adverse determination on appeal.  
Specifically, notice pursuant to the requirements under 
Vazquez-Flores was not issued until a May 2008 letter.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the notice missing from the preadjudicatory 
letter was satisfied by the RO's communication in May 2008.  
Thus, with the issuance of that correspondence, fully 
compliant notice has been achieved.  Furthermore, following 
such notice, the claims were readjudicated with the issuance 
of a supplemental statement of the case in July 2008.  
Consequently, the Board finds that any timing deficiency has 
been appropriately cured.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claims are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings 

The Veteran is claiming entitlement to increased evaluations 
for degenerative joint disease and chondromalacia patella, 
moderately severe, of the left and right knees.  He contends 
that the 10 percent evaluations currently assigned are 
inadequate to reflect the level of impairment that results 
from these disabilities.  He complains of increased pain, 
popping, giving way, and stiffness.  

Here, the Board notes that the Veteran's right and left knee 
disabilities were previously rated as a single, 
noncompensable bilateral knee disability (i.e., bilateral 
chondromalacia patella). See Rating Decision, August 1983.  
His request for an increase was received in May 2004.  
Pursuant to an April 2005 rating decision, which is the 
subject of the current appeal, the right and left knee 
disabilities were each rated separately as 10 percent 
disabling, effective May 24, 2004.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes. See 38 C.F.R. § 4.1.  In addition, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2009). 

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern. See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible. Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

Throughout the rating period on appeal, the Veteran's knee 
disabilities have been rated as 10 percent disabling pursuant 
to DC 5261.

DC 5261 pertains to limitation of leg extension.  Under that 
Code section, a noncompensable evaluation is assigned where 
extension is limited to 5 degrees.  A 10 percent rating is 
warranted where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted where extension is limited to 30 degrees.  Finally, 
a 50 percent evaluation is warranted where extension is 
limited to 45 degrees.  38 C.F.R. § 4.71a, Code 5261.  

DC 5260, which concerns limitation of leg flexion, is also of 
relevance here.  A noncompensable evaluation is assigned 
where flexion is limited to 60 degrees.  A 10 percent rating 
is warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  Finally, a 30 percent rating applies 
where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Code 5260.  

In the present case, VA examinations of the knees have been 
conducted in November 2004, September 2006, and May 2008.  
Upon VA examination dated November 2004, the Veteran had 
flexion to 120 degrees in the right knee, and 130 degrees in 
the left knee.  Extension was to only a negative 10 degrees, 
bilaterally, with pain throughout that range.  There was 
moderate (right) to severe (left) crepitus on range of 
motion.  Painful motion, weakness, and fatigue were present, 
and it was reasonable to state that the Veteran lost an 
additional 10 degrees of extension (a 20 degree loss of 
extension, total) due to pain and with repeated use of the 
knees.  The diagnosis was degenerative joint disease and 
chondromalacia patellae, moderately severe, bilateral.  

Upon VA examination dated September 30, 2006, the Veteran had 
flexion from 5 to 80 degrees in the right knee and 5 to 40 
degrees in the left knee; extension was to negative 5 
degrees, bilaterally.  Crepitus, painful motion, and 
tenderness were present.  There was no instability noted or 
additional limitation of motion on repetitive use.  

On VA examination dated May 12, 2008, the Veteran had flexion 
to 70 degrees in the right knee, and 50 degrees in the left 
knee; there was full range of motion upon extension, 
bilaterally.  Crepitus, tenderness, painful movement, and 
abnormal motion were present.  Again, there was no 
instability noted or additional limitation of motion on 
repetitive use.  The diagnosis was degenerative joint disease 
and chondromalacia, bilateral.  

Here, the Board notes that, in rating musculoskeletal 
disabilities, it is appropriate to consider additional 
limitation of function due to factors such as pain, weakness, 
incoordination and fatigability.  See 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  
Functional impairment due to pain must also be considered.  
38 C.F.R. § 4.59.  

After consideration of the evidence, the Board finds that 
entitlement to an evaluation of 30 percent for limitation of 
extension is warranted for the period from November 30, 2004, 
to September 30, 2006.  

As previously noted, a 30 percent rating applies where 
extension is limited to 20 degrees. 38 C.F.R. § 4.71a, Code 
5261.  During the time period in question there was noted as 
of the November 2004 examination to be limitation of 
extension to 10 degrees, with an additional 10 degrees of 
limitation due to pain and with repeated use of the knees.  
Such findings are equivalent to a 20 degree loss of 
extension, bilaterally, which warrants a 30 percent 
evaluation under DC 5261.  By the time of the September 2006 
VA examination, however, limitation of extension had returned 
to 5 degrees, with no evidence of additional loss of motion 
due to repetitive use.  Further, by the time of the VA 
examination in May 2008, the Veteran had full extension of 
both knees.  Therefore, based on these findings, a 30 percent 
rating is not warranted after September 30, 2006. See Hart, 
supra.  

In fact, with the exception of the period between November 
30, 2004, and September 30, 2006, the range of motion 
findings detailed above do not support the next-higher 20 
percent evaluation for either flexion or extension of either 
knee, even when considering additional limitation of function 
due to factors such as pain, weakness, incoordination and 
fatigability. See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, 
supra.  

Further, with respect to the limitation of flexion, the Board 
finds that the Veteran is entitled to a separate, 10 percent 
rating for limitation of flexion of the left knee for the 
period from September 30, 2006 to May 12, 2008.  Indeed, as 
outlined above, the September 30, 2006, VA examination shows 
that the Veteran had flexion from 5 to 40 degrees in the left 
knee.  There was also objective evidence of crepitus, 
tenderness, and painful motion.  In light of these objective 
findings, and giving due to consideration to the provisions 
of DeLuca, the Board finds that the Veteran is entitled to a 
10 percent rating for limitation of flexion of left knee, 
from September 30, 2006 to May 12, 2008.  However, as 
explained above, the range of motion findings during this 
period do not support the next-higher 20 percent evaluation 
for flexion of the left knee, even when considering 
additional limitation of function due to factors such as 
pain, weakness, incoordination and fatigability.  Indeed, 
even though flexion was limited to 40 degrees, there was no 
evidence of additional limitation of motion upon repetitive 
use. 

Moreover, the May 12, 2008, VA examination shows that the 
Veteran's flexion of the left knee had returned to 50 
degrees, with full extension; there was no additional 
limitation of motion on repetitive use.  Thus, under DC 5260, 
the evidence does not warrant a compensable rating for 
limitation of flexion after this date (i.e., May 12, 2008).    

In the present case, the evidence of record reveals numerous 
complaints of bilateral knee pain.  For example, during the 
November 2004 VA examination the Veteran voiced complaints of 
bilateral knee pain rated as an 8 out of 10 in intensity.  He 
also remarked that his bilateral knee pain interfered with 
his activities of daily living and occupation.  Objectively, 
the Veteran walked with a waddling gait which favored the 
right side.  Heel and toe gait were performed, but he was 
unable to squat.  

During the September 2006 VA examination, the Veteran 
endorsed increasing pain, tenderness, and swelling of the 
knees.  He also reported that he was unable to stand for 
longer than 15 to 30 minutes at a time, and that he could 
only walk approximately 1/4 of a mile.  Objectively, the 
Veteran displayed an antalgic gait; swelling and tenderness 
were present.   

At his May 2008 VA examination, the Veteran reported moderate 
flare-ups, every 2 to 3 weeks, which would last 1 to 2 days 
in duration.  The Veteran also stated that he uses a cane and 
knee braces when up and about.  VA examination in May 2008 
also revealed complaints of increased pain, specifically, 
with prolonged sitting or kneeling.  Objectively, there was 
tenderness and guarding of movement.  

The Board has considered the complaints detailed above.  In 
this regard, it is acknowledged that the Veteran is competent 
to give evidence about the symptoms he experienced. See Layno 
v. Brown, 6 Vet. App. 465 (1994).  However, despite the 
complaints and the objective findings of bilateral knee pain, 
the evidence nevertheless fails to demonstrate a disability 
picture that most nearly approximates the next-higher 20 
percent evaluation for either knee.  

Indeed, while bilateral knee pain is recognized, the 
objective evidence does not demonstrate that such pain has 
resulted in additional functional limitation comparable to 
the next-higher 20 percent rating under DCs 5260 or 5261.  
Again, the Veteran's flexion was no worse than 40 degrees in 
either knee at any time during the period on appeal; 
furthermore, with exception to the time period from November 
30, 2004, to September 30, 2006 (for which a 30 percent 
rating is in effect), his extension was to no worse than 5 
degrees in both knees.  In fact, at the most recent VA 
examination, the Veteran demonstrated full range of 
extension.  Moreover, the September 2006 and May 2008 VA 
examination reports expressly noted that there were no 
limitations secondary to flares or repetitive motion. 

The Board has also considered whether an increased rating for 
either knee is warranted under any alternate diagnostic code.  
In this case, as the evidence fails to establish ankylosis, 
DC 5256 is not for application.  Similarly, as the evidence 
fails to demonstrate impairment of the tibia or fibula, a 
higher rating is not possible under DC 5262.  Finally, as 
there is no showing of genu recurvatum, DC 5263 is 
inapplicable. 

Separate Ratings 

The Board has also contemplated whether any other separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under DCs 5260 and 5261 to be adequately 
compensated for functional loss associated with injury to the 
leg.  However, in the present case, with respect to both 
knees, the pertinent facts as detailed above fail to 
demonstrate simultaneous loss of flexion and extension to 
compensable degrees.  Accordingly, VAOPGCPREC 9-2004 does not 
enable assignment of separation evaluations here under DCs 
5260 and 5261.  

Further regarding the question of entitlement to separate 
evaluations, the Board calls attention to the provisions of 
VA General Counsel opinion 23-97 (VAOPGCPREC 23-97).  That 
opinion provides that a claimant who has arthritis and 
instability of the knee may, in some circumstances, be rated 
separately under Diagnostic Codes 5003 and 5257.  See also 
VAOPGCPREC 9-98.  

In the present case, a separate evaluation under Diagnostic 
Code 5257 is not appropriate.  Although the Veteran has been 
diagnosed with degenerative joint disease affecting each 
knee, the medical evidence of record does not contain 
evidence of instability.  

In so finding, the Board acknowledges the VA examination in 
May 2008 in which the Veteran complained that he was 
experiencing instability and giving away in his knees.  
However, objective examination at that time showed no 
instability of either knee.  Likewise, while there was 
moderate varus of the knees upon VA examination in November 
2004, the examiner, again, found no instability; it was 
further noted that McMurray's test was negative and Lachman's 
test was stable on both knees.  In light of the foregoing, 
the overall weight of the evidence does not indicate a 
disability of either knee manifested by lateral subluxation 
or instability such as to enable a grant of a separate rating 
under DC 5257. 


Conclusion 

In conclusion, the evidence supports evaluations of 30 
percent for the Veteran's degenerative joint disease and 
chondromalacia patella of the left and right knees from 
November 30, 2004, to September 30, 2006; moreover, the 
Veteran is entitled to a 10 percent rating for limitation of 
flexion of the left knee from September 30, 2006, to May 12, 
2008.  The evidence does not support evaluations in excess of 
10 percent prior to November 30, 2004 and from September 30, 
2006.  To this extent, the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to a 30 percent evaluation, but no more, based on 
limitation of extension of the right knee is granted for the 
period November 30, 2004, to September 30, 2006, subject to 
the laws and regulations governing the award of monetary 
benefits. 

Entitlement to a 30 percent evaluation, but no more, based on 
limitation of extension of the left knee is granted for the 
period November 30, 2004, to September 30, 2006, subject to 
the laws and regulations governing the award of monetary 
benefits. 

Entitlement to a 10 percent evaluation, but no more, based on 
limitation of flexion of the left knee is granted for the 
period September 30, 2006 to May 12, 2008, subject to the 
laws and regulations governing the award of monetary 
benefits. 

Prior to November 30, 2004, and from September 30, 2006, 
entitlement to a rating in excess of 10 percent for 
degenerative joint disease and chondromalacia patella, right 
knee, is denied. 

Prior to November 30, 2004, and from September 30, 2006, 
entitlement to a rating in excess of 10 percent for 
degenerative joint disease and chondromalacia patella, left 
knee, is denied.  


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


